Exhibit 10.2

Execution Copy

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (the “Agreement”) is entered into as of August 7, 2007, by
and among NexCen Asset Acquisition, LLC, a Delaware limited liability company
(“Buyer”), NexCen Brands, Inc., a Delaware corporation (“Parent”), Pretzel Time
Franchising, LLC, a Delaware limited liability company (“Pretzel Time”),
Pretzelmaker Franchising, LLC, a Delaware limited liability company
(“Pretzelmaker,” and with Pretzel Time, each individually, a “Seller,” and
collectively, the “Sellers”), and Wilmington Trust Company, as escrow agent
hereunder (the “Escrow Agent”).  Capitalized terms used but not defined herein
shall have the respective meanings assigned to them in the Purchase Agreement
(as defined herein).  The Escrow Agent, Parent, Buyer and Sellers are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, Parent, Buyer, Pretzel Time, Pretzelmaker, and Mrs. Fields Famous
Brands, LLC (“MFFB”) have entered into that certain Asset Purchase Agreement,
dated as of August 7, 2007 (the “Purchase Agreement”), pursuant to which the
Sellers have agreed to sell, and Buyer has agreed to purchase, substantially all
of the Sellers’ assets;

WHEREAS, pursuant to Sections 3.3(a) and 3.6 of the Purchase Agreement, a
portion of the Purchase Price is required to be held in escrow after the Closing
Date to secure certain obligations of the Sellers and MFFB; and

WHEREAS, in order to fully and exclusively secure (a) (i) the obligation, if
any, of the Sellers for a Purchase Price Deficit under Section 3.2(f) of the
Purchase Agreement (an “Adjustment Claim”) and (ii) the indemnity and payment
obligations of the Sellers and MFFB under Article XI of the Purchase Agreement
(an “Indemnification Claim”), the parties to the Purchase Agreement have agreed,
pursuant to Section 3.6(a) of the Purchase Agreement, that the Buyer shall cause
to be deposited with the Escrow Agent 400,366 shares of common stock of the
Parent (the “Indemnity Escrow Shares”) issued in the names of the Sellers, and
(b) the indemnity and payment obligations of the Sellers and MFFB under Article
VI and Section 11.2(f) of the Purchase Agreement (an “Developing Agents
Liability”), the parties to the Purchase Agreement have agreed, pursuant to
Section 3.6(b) of the Purchase Agreement, that the Buyer shall cause to be
deposited with the Escrow Agent 136,054 shares of common stock of the Parent
(the “Developing Agent Escrow Shares,” and collectively with the Indemnity
Escrow Shares, the “Escrow Shares”) issued in the name of Pretzel Time, to be
held in escrow and disbursed therefrom pursuant to the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of these premises and the mutual obligations
and covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

1.             Appointment of Escrow Agent; Receipt of  Escrow Amount.

(a)   The Buyer, the Parent, and the Sellers appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment under the terms and conditions set forth herein.

(b)   Following the execution of this Agreement, the Buyer shall deposit, or
cause to be deposited, with the Escrow Agent the Escrow Shares as set forth in
the Purchase Agreement.  The Buyer or Parent shall deliver to the Escrow Agent
the stock powers necessary to carry forth distributions according to Section 3
of this Agreement.

 

 


--------------------------------------------------------------------------------


(c)   Upon receipt by the Escrow Agent of the Escrow Shares, the Escrow Agent
shall hold such Escrow Shares including (i) any securities into which the
Indemnity Escrow Shares may be reclassified or converted (collectively, with the
Indemnity Escrow Shares, the “Aggregate Indemnity Escrow Shares”), (ii) any
securities into which the Developing Agents Escrow Shares may be reclassified or
converted (collectively, with the Developing Agents Escrow Shares, the
“Aggregate Developing Agents Escrow Shares,” and collectively, with the
Aggregate Indemnity Escrow Shares, the “Aggregate Escrow Shares”), (iii) any
cash dividends paid on the Aggregate Indemnity Escrow Shares, and investment
income earned on such dividends (the “Aggregate Indemnity Cash Amount”) and (iv)
any cash dividends paid on the Aggregate Developing Agents Escrow Shares, and
investment income earned on such dividends (the “Aggregate Developing Agent Cash
Amount,” and collectively with the Aggregate Indemnity Cash Amount, the
“Aggregate Cash Amount”) in a separate and distinct account (the “Escrow
Account”), subject to the terms and conditions of this Agreement.  The Aggregate
Cash Amount and the Aggregate Escrow Shares shall be referred to here as the
“Escrow Amount”

(d)   The Escrow Agent shall not distribute or release the Escrow Amount, except
in accordance with the express terms and conditions of this Agreement.

2.             Treatment of Escrow Property.

(a)   Escrow Shares.

(i)            Voting.  The Aggregate Escrow Shares deposited and held in the
Escrow Account are subject to the Registration Rights Agreement and Voting
Agreement.  The Escrow Agent shall not have any right to vote or consent with
respect to the Aggregate Escrow Shares.

(ii)           Dividends.  If Parent declares and distributes dividends with
respect to the Parent Shares during such time as the Aggregate Escrow Shares are
held in the Escrow Account, the Parent shall deposit in the Escrow Account the
amount of such dividends allocable to such Aggregate Escrow Shares.  If the
Parent deposits amounts pursuant to such dividends in the Escrow Account in
accordance with the provisions of this Section 2(a)(ii), Mrs. Fields’ Famous
Brands, LLC (“MFFB”) shall include such dividends in their income for federal,
state and local income tax purposes, provided that the Parent timely provide
MFFB with copies of Internal Revenue Service (“IRS”) Forms 1099 on which is
reported the amount of such dividend income.  In addition, MFFB shall include in
income for federal, state and local income tax purposes any interest earned on
such dividends while held in the Escrow Account, provided that the Escrow Agent
shall timely provide MFFB with IRS Forms 1099, on which is reported such
interest income.

(iii)          Conversion of Parent Shares.  If the Parent Shares are converted
by the Parent through a stock split or a reverse stock split, then the Closing
Date Reference Price shall be adjusted in direct but inverse relation to the
stock split (the “Adjusted Closing Date Reference Price”).  For example, for
illustration purposes only: (A)  if the Parent Shares are split 2 to 1, then the
Adjusted Closing Date Reference Price shall be the Closing Date Reference Price
divided by 2; or (B) if the Parent Shares undergo a reverse split of 1 to 2,
then the Adjusted Closing Date Reference Price shall be the Closing Date
Reference Price multiplied by 2.

(iv)          Transferability.  Other than as provided in Section 18, the
Sellers may not sell, transfer, assign, pledge or otherwise dispose of (whether
with or without consideration and whether voluntarily or involuntarily or by
operation of law) any interest in the Escrow Amount at any time that the
Aggregate Escrow Shares are held in escrow pursuant to this Agreement.

2


--------------------------------------------------------------------------------


(v)           New Certificates.  If fewer than the total number of the Aggregate
Escrow Shares represented by any certificate (or certificates) representing the
Aggregate Escrow Shares are to be distributed to the Buyer, the Parent, or the
Sellers hereunder, the Parent shall deliver a new certificate (or certificates)
representing the number of the Aggregate Escrow Shares not so distributed to the
Escrow Agent within ten (10) Business Days after the Escrow Agent’s surrender of
the certificate (or certificates) representing the distributed Aggregate Escrow
Shares.

(vi)          Escrow Agent Obligations. Except as otherwise provided in Section
2(a) hereof, the Escrow Agent’s sole obligation with respect to any distribution
of the Aggregate Escrow Shares to the Buyer or Parent shall be to (i) deliver
the certificate (or certificates) representing such Aggregate Escrow Shares and
any related stock powers to the Buyer, the Parent or its designated stock
transfer agent with appropriate instructions to the Parent to issue a new
certificate in the name of the Party or Parties entitled to such Aggregate
Escrow Shares along with proper delivery instructions and (ii) instruct the
Parent or its designated stock transfer agent to issue a new certificate to be
returned to the Escrow Agent for any undistributed Aggregate Escrow Shares.  The
Escrow Agent shall not be liable for any error, mistake, delay or failure to act
by the Buyer, the Parent or its designated stock transfer agent, including
without limitation, any error, mistake, delay or failure in the delivery of the
Aggregate Escrow Shares.

(b)   Aggregate Cash Amount.

(i)            Permitted Investments.  The Escrow Agent shall invest and
reinvest the Aggregate Cash Amount pursuant to written directions of the
Sellers, and in the absence of such directions, in any or all of the following:
(i) short-term direct obligations of, or obligations fully guaranteed by, the
United States of America or any agency thereof; (ii) certificates of deposit
issued by any bank, trust company or national banking association having total
capital and surplus in excess of $500,000,000 and rated at least AAA by Standard
& Poor’s Rating Group and AAA by Moody’s Investors Services, Inc., to the
maximum extent permitted by law; (iii) commercial paper rated in the highest
grade by Standard & Poor’s Rating Group and/or Moody’s Investors Service, Inc.,
in each case having maturities of not more than 30 days; or (iv) the U.S.
Government Portfolio of the Wilmington family of mutual funds or any other
mutual funds for which Escrow Agent or any affiliate of Escrow Agent may serve
as investment advisor or other service provider (such investment described above
in (i) through (iv) being collectively referred to herein as the “Permitted
Investments”).  Investment earnings shall be credited to the Escrow Account
until disbursed in accordance with this Agreement.  Any loss incurred from an
investment or sale thereof other than losses resulting directly or indirectly
from the gross negligence or willful misconduct of the Escrow Agent, shall be
deducted from the Aggregate Cash Amount of the Escrow Account.  The Escrow Agent
shall not be responsible for any losses on any uninvested cash remaining in the
Escrow Account, which may occur because of bank failure or the Aggregate Cash
Amount exceeding the FDIC limits.

(ii)           Disposition of Securities.  At the time that the Escrow Agent
shall be required to make any payment in connection with the Escrow Account
under this Agreement, the Escrow Agent shall promptly and timely liquidate the
Permitted Investments associated with the Escrow Account hereunder to the extent
necessary to make such payment in accordance with the terms hereof.

3.             Release of Escrow Amount.  The Escrow Amount shall only be
distributed and released as follows:

(a)   Adjustment Claims.  If the Sellers fail to satisfy any amount owed to
Buyer in accordance with Section 3.2(f) of the Purchase Agreement within three
(3) days following the final determination of the Final Purchase Price in
accordance with Section 3.2 of the Purchase Agreement, the

3


--------------------------------------------------------------------------------


Buyer may deliver to the Sellers and the Escrow Agent a notice (the “Adjustment
Draw-Down Notice”) setting forth the amounts claimed due to the Buyer from the
Sellers pursuant to Section 3.2(f) of the Purchase Agreement, together with
either a written confirmation by the Sellers as to such amount or a copy of the
Accountant Statement that confirms such amount (such amount herein referred to
as the “Cash Shortfall”) on or before the date that is ten (10) Business Days
following the final determination of the Final Purchase Price (the “Adjustment
Escrow Notice Date”).  Within three (3) Business Days following the Adjustment
Escrow Notice Date, the Escrow Agent shall transfer an amount equal to the Cash
Shortfall to the Buyer in accordance with Section 3(c) of this  Agreement.

(b)   Indemnification and Developing Agent Claims.

(i)            On each occasion on which the Parent determines in good faith
that any Buyer Indemnified Party is entitled to payment of a claim for
indemnification against the Seller or MFFB in accordance with Article XI of the
Purchase Agreement, the Parent or the Buyer may deliver to the Sellers, MFFB,
and the Escrow Agent a written request for the payment of such amount (an
“Indemnification Draw-Down Request”).  The Indemnification Draw-Down Request
shall set forth the amount requested and, in reasonable detail, the specific
basis (to the extent known) for the determination of the amount of the claim and
why such Buyer Indemnified Party is entitled to the payment of such amount.

(ii)           On each occasion on which the Parent determines in good faith
that any Buyer Indemnified Party is entitled to payment of a claim for a
Developing Agent Liability, the Parent or the Buyer may deliver to the Sellers,
MFFB, and the Escrow Agent a written request for the payment of such amount (an
“Developing Agent Liability Draw-Down Request”, and collectively with the
Indemnification Draw-Down Request, a “Draw-Down Request”).  The Developing
Agents Liability Draw-Down Request shall set forth the amount requested and, in
reasonable detail, the specific basis (to the extent known) for the
determination of the amount of the claim and why such Buyer Indemnified Party is
entitled to the payment of such amount.

(iii)          Within five (5) Business Days after receipt by the Sellers and
the Escrow Agent of any Draw-Down Request, the Sellers or MFFB may deliver to
the Parent, the Buyer and the Escrow Agent a written objection to all or any
part of the Draw-Down Request (an “Objection”).

(iv)          If, in connection with any Draw-Down Request, the Sellers fail to
deliver an Objection by the end of the fifth (5th) Business Day following the
receipt by the Sellers of a Draw-Down Request, the Escrow Agent shall pay to the
applicable Buyer Indemnified Party out of the Escrow Account an amount equal to
the amount requested in the Draw-Down Request, in accordance with Section 3(c)
of this Escrow Agreement. Any such payment shall be made on or before the third
(3rd) Business Day following the expiration of such five (5) day period.

(v)           If the Sellers deliver a timely Objection with respect to all or
any portion of a Draw-Down Request, the Escrow Agent shall not disburse, and
shall continue to hold in the Escrow Account, the amount requested in the
Draw-Down Request or the disputed portion thereof, as the case may be, pending
receipt of either (A) written payment instructions signed by the Parent and
Sellers specifying the agreement of the parties as to the action to be taken by
the Escrow Agent in respect of such Draw-Down Request (the “Payment
Instructions”) or (B) a notice from the Parent and Sellers stating that such
Draw-Down Request has been submitted to a court of competent jurisdiction for
judgment and that a judgment with respect to such matters has been rendered (a
“Judgment Notice”) which is accompanied by a copy of a final, non-appealable
order of such court (an “Order”), pursuant to which such court has determined
whether and to what extent the Buyer Indemnified Party is entitled to the amount
requested in

4


--------------------------------------------------------------------------------


the Draw Down Request. Upon receipt of Payment Instructions or a Judgment
Notice, the Escrow Agent shall thereafter act in accordance with Section 3(b)(v)
or Section 3(b)(vi) below, as applicable.

(vi)          If the Escrow Agent receives Payment Instructions indicating that
a Buyer Indemnified Party is entitled to payment in respect of all or any
portion of the applicable Draw-Down Request, the Escrow Agent shall release from
the Escrow Account and deliver to such Buyer Indemnified Party such amount as is
indicated by such Payment Instructions in accordance with Section 3(c) of this
Agreement.  The Escrow Agent shall deliver the amounts due to the Buyer
Indemnified Party on or before the fifth (5th) Business Day following the date
on which the Escrow Agent receives such Payment Instructions.  If the Payment
Instructions indicate that a Buyer Indemnified Party is not entitled to all or
any portion of the amount claimed in such Draw-Down Request (a “Discharge
Notice”), then the Escrow Agent shall (A) deliver to the Buyer Indemnified Party
that portion, if any, of the amount claimed in the Draw-Down Request to which
such Buyer Indemnified Party is entitled, in accordance with Section 3(c) of
this Agreement, and (B) continue to hold the remaining amount of such Aggregate
Escrow Shares and Aggregate Cash Amount in the Escrow Account in accordance with
the terms of this Agreement.

(vii)         If the Escrow Agent receives a Judgment Notice and an Order with
respect to any Draw-Down Request, then the Escrow Agent shall release from the
Escrow Account and deliver to the applicable Buyer Indemnified Party such amount
from the Escrow Account equal to the amount due such Buyer Indemnified Party, as
indicated in such Order in accordance with Section 3(c) of this Agreement.  The
Escrow Agent shall deliver the amounts due to the Buyer Indemnified Party on or
before the fifth (5th) Business Day following the date on which the Escrow Agent
receives such Order.  If such Order indicates that the applicable Buyer
Indemnified Party is not entitled to all or any portion of the amount claimed in
the Draw-Down Request (a “Determination Discharge”), then the Escrow Agent shall
(A) deliver to the Buyer Indemnified Party that portion, if any, of the amount
claimed in the Draw-Down Request to which such Buyer Indemnified Party is
entitled, in accordance with Section 3(c) of this Agreement, and (B) continue to
hold the remaining amount of such Aggregate Escrow Shares and Aggregate Cash
Amount in the Escrow Account in accordance with the terms of this Agreement.

(c)   Payments from the Escrow Fund.  The Escrow Agent shall pay all amounts due
under an Adjustment Draw-Down Notice or Draw-Down Request, determined according
to the terms of Section 3(a) and Section 3(b) of this Agreement, by releasing 
to the appropriate Buyer Indemnified Party a number of Aggregate Escrow Shares,
rounded to the nearest whole number, equal to the quotient determined by
dividing (x) the Adjustment Draw-Down Notice or Draw-Down Request amount by (y)
the Adjusted Closing Date Reference Price.  If the Escrow Account does not
contain sufficient Aggregate Escrow Shares to satisfy an Adjustment Draw-Down
Notice or Draw-Down Request, then the Escrow Agent shall release to the
appropriate Buyer Indemnified Party all Aggregate Escrow Shares contained in the
Escrow Account, and shall pay the remaining balance in cash from the Aggregate
Cash Amount.

(d)   Release of Remaining Aggregate Escrow Shares.

(i)            Aggregate Indemnity Escrow Shares.  On the date that is 9 months
and one day after the Closing Date (the “Indemnity Release Date”), the Escrow
Agent shall promptly deliver to the Sellers, as instructed in writing by the
Sellers, the Aggregate Indemnity Escrow Shares and Aggregate Indemnity Cash
Amount remaining in the Escrow Account on the Indemnity Release Date (the
“Indemnity Disbursement Amount”); provided, however, that if the Escrow Agent
shall have received on or before the Indemnity Release Date one or more
Indemnity Draw-Down Requests which have not been paid in accordance with Section
3(c) as of the Indemnity Release Date and as to which, on the Indemnity Release
Date, the Escrow Agent has not received and fully acted upon Payment
Instructions or an Order, nor received a Discharge Notice or a Determination
Discharge (any such Indemnity Draw-Down Request being referred to as an
“Indemnity Outstanding Claim”) (it being agreed that to the extent that the
precise

5


--------------------------------------------------------------------------------


amount of Damages with respect to any Indemnity Outstanding Claim is not known
prior to the Indemnity Release Date, the Buyer shall have the right to send
Sellers and the Escrow Agent on or before the Indemnity Release Date a (or an
updated) Indemnity Draw-Down Request with respect to each Indemnity Outstanding
Claim that provides such Parties notice of such Buyer Indemnified Party’s good
faith estimate of the maximum amount of Damages resulting from such Indemnity
Outstanding Claim) the Escrow Agent shall retain and continue to hold in
accordance with the terms of this Agreement an amount of Aggregate Indemnity
Escrow Shares and Aggregate Indemnity Cash Amount equal to the maximum amount
claimed by Buyer Indemnified Parties under all Indemnity Outstanding Claims (the
“Retained Indemnity Amount”).  The Escrow Agent shall deliver to the Sellers, as
instructed by the Sellers such amount equal to the excess, if any, of the
Indemnity Disbursement Amount less the Retained Indemnity Amount; and thereafter
the Escrow Agent shall release from the Escrow Account all or portions of the
Retained Indemnity Amount as and when it receives Payment Instructions, Orders,
Discharge Notices or Determination Discharges, as applicable, related to the
Indemnity Outstanding Claims.  Following the Indemnity Release Date, in the
event that the Retained Indemnity Amount at any time exceeds the maximum amount
(based on the most recent Indemnity Draw-Down Request for each Indemnity
Outstanding Claim) of all Indemnity Outstanding Claims, the Escrow Agent shall
deliver according to the Sellers’ instructions, within five (5) Business Days of
the Sellers’ written request for such delivery, such amount equal to such
excess.

(ii)           Aggregate Developing Agents Escrow Shares.  Unless notified by
both the Buyer and Sellers to release the Aggregate Developing Agents Escrow
Shares earlier, on the 15th month and one day after the Closing Date (the
“Developing Agents Release Date”), the Escrow Agent shall promptly deliver to
the Sellers, as instructed in writing by the Sellers, the Aggregate Developing
Agents Escrow Shares and Aggregate Developing Agents Cash Amount remaining in
the Escrow Account on the Developing Agents Release Date (the “Developing Agents
Disbursement Amount”); provided, however, that if the Escrow Agent shall have
received on or before the Developing Agents Release Date one or more Developing
Agents Liability Draw-Down Requests which have not been paid in accordance with
Section 3(c) as of the Developing Agents Release Date and as to which, on the
Developing Agents Release Date, the Escrow Agent has not received and fully
acted upon Payment Instructions or an Order, nor received a Discharge Notice or
a Determination Discharge (any such Developing Agents Liability Draw-Down
Request being referred to as an “Developing Agents Outstanding Claim”) (it being
agreed that to the extent that the precise amount of Developing Agents Liability
with respect to any Outstanding Claim is not known prior to the Developing
Agents Release Date, the Buyer shall have the right to send Sellers and the
Escrow Agent on or before the Developing Agents Release Date a (or an updated)
Developing Agents Liability Draw-Down Request with respect to each Developing
Agents Outstanding Claim that provides such Parties notice of such Buyer
Indemnified Party’s good faith estimate of the maximum amount of the Developing
Agents Liability resulting from such Developing Agents Outstanding Claim) the
Escrow Agent shall retain and continue to hold in accordance with the terms of
this Agreement an amount of Aggregate Developing Agents Escrow Shares and
Aggregate Developing Agents Cash Amount equal to the maximum amount claimed by
Buyer Indemnified Parties under all Developing Agents Outstanding Claims (the
“Retained Developing Agents Liability Amount”).  The Escrow Agent shall deliver
to the Sellers, as instructed by the Sellers such amount equal to the excess, if
any, of the Developing Agents Disbursement Amount less the Retained Developing
Agents Liability Amount; and thereafter the Escrow Agent shall release from the
Escrow Account all or portions of the Retained Developing Agents Liability
Amount as and when it receives Payment Instructions, Orders, Discharge Notices
or Determination Discharges, as applicable, related to the Developing Agents
Outstanding Claims.  Following the Developing Agents Release Date, in the event
that the Retained Developing Agents Liability Amount at any time exceeds the
maximum amount (based on the most recent Developing Agents Liability Draw-Down
Request for each Developing Agents Outstanding Claim) of all Developing Agents
Outstanding Claims, the Escrow Agent shall deliver according to the Sellers’

6


--------------------------------------------------------------------------------


instructions, within five (5) Business Days of the Sellers’ written request for
such delivery, such amount equal to such excess.

(e)   Joint Written Instructions. Notwithstanding the foregoing, if at any time
the Escrow Agent shall receive joint written instructions executed by the
Sellers and the Buyer (“Joint Written Instructions”) to release all or any
portion of the Escrow Amount, then within five (5) Business Days after receipt
of such Joint Written Instructions, the Escrow Agent shall release the Aggregate
Escrow Shares and the Aggregate Cash Amount in accordance with such Joint
Written Instructions.  The Sellers and the Buyer will cooperate in good faith in
executing such Joint Written Instructions wherever reasonably necessary to
ensure distributions of the Escrow Amount to the Party entitled thereto under
the terms of the Purchase Agreement.

(f)    Written Statements. As promptly as practicable following the delivery of
any Escrow Amount from the Escrow Account, the Escrow Agent shall send a written
statement to each of the Sellers and the Buyer stating the number of Aggregate
Indemnity Escrow Shares, Aggregate Developing Agents Escrow Shares, the amount
of Aggregate Indemnity Cash Amount and the amount of Aggregate Developing Agents
Cash Amount so delivered and the amounts of the Aggregate Indemnity Escow
Shares, Aggregate Developing Agents Escrow Shares, Aggregate Indemnity Cash
Amount and Aggregate Developing Agents Cash Amount remaining in the Escrow
Account as of such date.

4.             Conditions to Escrow.  The Escrow Agent agrees to hold the
Aggregate Escrow Shares and Aggregate Cash Amount and to perform its
responsibilties in accordance with the terms and provisions of this Agreement. 
The Parties agree that the Escrow Agent shall not assume any responsibility for
the failure of any of the Buyer, the Parent, or the Sellers to perform in
accordance with the Purchase Agreement or this Agreement.  The Escrow Agent’s
acceptance of its responsibilities hereunder is subject to the following terms
and conditions which shall govern and control with respect to the Escrow Agent’s
rights, duties and liabilities hereunder:

(a)   Documents.  The Escrow Agent shall be fully protected and shall incur no
liability (other than as a result of the Escrow Agent’s gross negligence or
willful misconduct), in relying upon and acting upon any written certification,
notice, instruction, direction, request, waiver, consent, receipt,
communication, paper or other document that the Escrow Agent in good faith
believes to be genuine and duly executed and delivered, and shall have no duty
to inquire into or investigate the validity or accuracy of any thereof.

(b)   Liability.  The Escrow Agent shall not be liable for anything which it may
do or refrain from doing in connection herewith, except for its own gross
negligence, bad faith or willful misconduct.  In the event that the Escrow Agent
shall in any instance, after seeking the advice of legal counsel pursuant to
Section 4(c) of this Agreement, in good faith be uncertain as to its duties or
rights hereunder or reasonably believe any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Escrow Agent hereunder, it
shall be entitled to refrain from taking any action to which such ambiguity or
uncertainty relates and shall be fully protected and shall not be liable in any
way to the Buyer, the Parent, the Sellers or any other Person for refraining
from taking such action, and its sole obligation, in addition to those of its
duties hereunder as to which there is no such ambiguity or uncertainty and which
are not impacted by such ambiguity or uncertainty, shall be to keep safe all
property held in the Escrow Account until it shall be directed otherwise in
writing by the Buyer and the Sellers or by a final, nonappealable order of a
court of competent jurisdiction; provided, however, in the event that the Escrow
Agent has not received such written direction or court order within 180 days
after requesting the same, it shall have the right to interplead the Buyer and
the Sellers in any court of competent jurisdiction and request that such court
determine its rights and duties hereunder.

7


--------------------------------------------------------------------------------


(c)   Legal Counsel.  The Escrow Agent may seek the advice of legal counsel
selected with reasonable care, including  in the event of any conflicting or
inconsistent claims or demands being made in connection with the subject matter
of this Agreement or any dispute or question as to the construction of any of
the provisions of this Agreement or its duties hereunder, and it shall incur no
liability and shall be fully protected in respect of any action taken, omitted
or suffered by it in good faith in accordance with the written advice of such
counsel.

(d)   Limitation of Duties.  The Escrow Agent shall have no duties except those
which are expressly set forth herein and it shall not be bound by any agreement
of any other Party (whether or not it has any knowledge thereof).  IN NO EVENT
SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING
BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

(e)   Resignation or Termination of Escrow Agent.  The Escrow Agent is entitled
to resign at any time by delivering not less than thirty (30) days’ advance
written notice of such resignation to the Buyer, the Parent and the Sellers,
which notice shall specify the proposed effective date of resignation. The Buyer
and the Sellers are entitled to terminate the services of the Escrow Agent at
any time by delivering not less than thirty (30) days’ advance written notice
(with such written notice being signed by the Buyer and the Sellers) of such
termination to the Escrow Agent, which notice shall specify the effective date
of termination.  Within thirty (30) days after receiving or delivering the
aforesaid notice, as the case may be, the Buyer and the Sellers shall jointly
appoint a successor escrow agent.  The Escrow Agent’s resignation shall not be
effective until (i) such appointment has been made, (ii) the Aggregate Escrow
Shares and the Aggregate Cash Amount have been delivered to the successor escrow
agent, and (iii) the successor’s acceptance of this Agreement and receipt of the
Aggregate Escrow Shares and Aggregate Cash Amount from the successor escrow
agent and copies thereof shall have been sent to the Buyer and the Sellers.  The
Escrow Agent may petition a court of competent jurisdiction to appoint a
successor escrow agent if one the Buyer and the Sellers do not designate one
within sixty (60) days of receipt of such resignation from the Escrow Agent.

(f)    Discharge of Escrow Agent.  Upon the delivery of all of the Aggregate
Indemnity Shares and Aggregate Cash Amount pursuant to the terms of Section 3
above or to a successor escrow agent, the Escrow Agent shall thereafter be
discharged from any further obligations hereunder.  The Escrow Agent is hereby
authorized, in any and all events, to comply with and obey any and all final
judgments, orders and decrees of any court of competent jurisdiction which may
be filed, entered or issued, and all final arbitration awards and, if it shall
so comply or obey, it shall not be liable to any other Person by reason of such
compliance or obedience.

5.             Indemnification and Fees of the Escrow Agent.  In consideration
of its acceptance of the appointment as Escrow Agent, the Buyer and the Sellers
shall each indemnify and hold the Escrow Agent harmless as to fifty percent
(50%) of any loss, liability, cost or expense incurred without gross negligence,
bad faith or willful misconduct by the Escrow Agent to any Person by reason of
its having accepted the same or in carrying out any of the terms hereof.  The
Buyer and the Sellers shall each reimburse the Escrow Agent on request for fifty
percent (50%) of its reasonable attorneys’ fees and for other reasonable costs
and expenses it incurs in connection with carrying out its duties hereunder,
including such amounts as set forth on the Escrow Agent Schedule of Fees.  In
consideration of the Escrow Agent’s duties hereunder, the Escrow Agent is
entitled to a fee in an amount set forth on Schedule I (the “Escrow Fee”), with
such fee payable fifty percent (50%) by the Buyer and fifty percent (50%) by the
Sellers.  Any amounts payable by the Sellers under this Section 5 (including any
indemnification

8


--------------------------------------------------------------------------------


obligations, the Escrow Fee and any other fees or expenses) shall be payable
directly by MFC, on behalf of the Sellers.

9


--------------------------------------------------------------------------------


6.             Notices.  All notices and other communications required or
permitted pursuant to this Agreement shall be in writing and be deemed duly
given when delivered personally (which shall include delivery by Federal Express
or other nationally recognized, reputable overnight courier service that issues
a receipt or other confirmation of delivery) to the party for whom such
communication is intended, or three (3) business after the date mailed by
certified mail, return receipt requested, postage prepaid, as follows:

If to the Sellers:

Mrs. Fields Famous Brands, LLC
2855 East Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121
Attn:       Michael Ward, EVP and General Counsel
Fax:         (801) 736-5944

If to the Parent or Buyer:

NexCen Brands, Inc.

1330 Avenue of the Americas, 34th Floor

New York, NY  10019

Attn:       Robert W. D’Loren

Fax:         (212) 247-7131

with a copy to:

Kirkland & Ellis LLP

655 Fifteenth Street NW

Washington, DC  20005

Attn:       Mark D. Director, Esq.

Fax:         (202) 879-5200

If to the Escrow Agent:

Wilmington Trust Company
Rodney Square North
1100 N. Market Street, Mail Code 1625
Wilmington, DE 19890
Attention:  Scott Huff/Corporate Custody
Fax: (302) 636-4149

or to such other address as such party shall specify by written notice to the
other Parties. Any notice sent to the Escrow Agent shall also be sent to the
other Parties to this Agreement.

7.             Entire Agreement; Amendments.  This Agreement, together with the
Purchase Agreement, the Registration Rights Agreement and the Voting Agreement,
contains the entire understanding of the Parties with respect to the subject
matter hereof and supersedes any prior understandings or agreements by or among
the Parties, whether written or oral, which may have related to the subject
matter hereof in any way.  This Agreement may be amended, or any provision of
this Agreement may be waived, so long as such amendment or waiver is set forth
in a writing executed by the Buyer and the Sellers (a copy of which shall be
promptly provided by the Buyer to the Escrow Agent); provided that if any such
amendment or waiver would have the effect of increasing or expanding the

10


--------------------------------------------------------------------------------


Escrow Agent’s obligations or duties under this Agreement, the written consent
of the Escrow Agent shall be required in addition to the written consent of the
Buyer and the Sellers.  No course of dealing between or among the parties hereto
shall be deemed effective to modify, amend or discharge any part of this
Agreement of any rights or obligations of any Party under or by reason of this
Agreement.

8.             Assigns and Assignment.  This Agreement and all actions taken
hereunder shall inure to the benefit of and shall be binding upon all of the
Parties and upon all of their respective successors and assigns; provided that
(a) no assignment of the interest of any other Party shall be binding upon the
Escrow Agent unless and until written notice of such assignment shall be filed
with and acknowledged by the Escrow Agent and (b) the Escrow Agent shall not be
permitted to assign its obligations hereunder except as provided in Section 4(e)
above and Section 17 below.

9.             No Other Third Party Beneficiaries.  Other than as provided in
Section 18, nothing herein expressed or implied is intended or shall be
construed to confer upon or to give any Person other than the Escrow Agent, the
Buyer, the Buyer Indemnified Parties, and the Sellers and their permitted
assigns any rights or remedies under or by reason of this Agreement.

10.          Interpretation.  The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning hereof.

11.          No Waiver.  No failure or delay by a party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any right of further exercise
or the exercise of any other right, power or privilege.  The right of the Buyer
and Sellers to receive all or any portion of the Aggregate Escrow Shares or the
Aggregate Cash Amount under the circumstances described in Section 3 above is in
addition to, and not in lieu of, any other remedies that any such Party may have
against another Party pursuant to the Purchase Agreement or in the event of a
breach of the Purchase Agreement.

12.          Severability.  The Parties agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever the
provisions hereof are invalid, void or otherwise unenforceable, (b) such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions, but are valid and
enforceable, and (c) the remaining provisions shall remain enforceable to the
fullest extent permitted by law.

13.          No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the Parties hereto to express their
collective mutual intent, and no rule of strict construction shall be applied
against any person.  The term “including” as used herein shall be by way of
example, and shall not be deemed to constitute a limitation of any term or
provision contained herein.  Each defined term used in this Agreement has a
comparable meaning when used in its plural or singular form.

14.          Releases on Non-Business Days.  In the event that a release from
the Escrow Account hereunder is required to be made on a date that is not a
Business Day, such release may be made on the next succeeding Business Day with
the same force and effect as if made when required.

15.          Governing Law; Jurisdiction.  This Agreement, and the rights of the
Parties under this Agreement, shall be governed by and construed in accordance
with the laws of the State of New York, including Sections 5-1401 and 5-1402 of
the New York General Obligations Law.

11


--------------------------------------------------------------------------------


16.          Counterparts.  This Agreement may be executed by the Parties
individually or in any combination, in one or more counterparts (including by
means of telecopied signature pages), each of which shall be an original and all
of which shall together constitute one and the same agreement.

17.          Successor Escrow Agent Entity. Any banking association or
corporation into which the Escrow Agent may be merged, converted or with which
the Escrow Agent may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any banking association or corporation to which all or substantially all of
the corporate trust or escrow business of the Escrow Agent shall be sold or
otherwise transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the Parties, anything herein to
the contrary notwithstanding.

18.          Pledge Under the Indenture and Collateral Agreements. 
Notwitstanding any other provision herein to the contrary, the Parties
acknowledge and agree that the Sellers are assigning their rights under this
Agreement as collateral under the Indenture and the related Collateral
Agreements (as defined in the Indenture).

[SIGNATURE PAGE FOLLOWS]

12


--------------------------------------------------------------------------------


To evidence their agreement, the parties have caused this Agreement to be
executed on the date first written above.

NEXCEN ASSET ACQUISITION, LLC

 

 

 

By:

NexCen Brands, Inc., its Managing Member

 

 

 

 

By:

/s/ Robert D’Loren

 

 

 

Name:

Robert D’Loren

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

NEXCEN BRANDS, INC.

 

 

 

By:

/s/ Robert D’Loren

 

 

 

Name:

Robert D’Loren

 

 

Title:

Chief Executive Officer

 

Escrow Agreement


--------------------------------------------------------------------------------


 

PRETZELMAKER FRANCHISING, LLC

 

 

 

By:

/s/ Michael Ward

 

 

 

Name:

Michael Ward

 

 

Title:

EVP, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

PRETZEL TIME FRANCHISING, LLC

 

 

 

 

 

By:

/s/ Michael Ward

 

 

 

Name:

Michael Ward

 

 

Title:

EVP, General Counsel & Secretary

 

Escrow Agreement


--------------------------------------------------------------------------------


 

WILMINGTON TRUST COMPANY

 

 

 

 

 

By:

/s/ Scott A. Huff

 

 

 

Name: Scott A. Huff

 

 

 

Title:  Senior Financial Services Officer

 

Escrow Agreement


--------------------------------------------------------------------------------


Schedule I

[g213871kc05i001.jpg]

ESCROW AGENT SCHEDULE OF FEES

NOTE:

Subject to a legal and administrative review of the governing documents and
acceptable indemnification for our fees and expenses from a creditworthy entity.
Out of pocket expenses (including outside counsel’s fees and expenses in
connection with the closing and in connection with any post-closing matters) are
additional and are billed separately within 30 days from closing.  Wilmington
Trust requests that whenever possible, the Initial Fee and the first year’s
Annual Administration Fee be paid on the closing date by wire transfer per the
following wire transfer instructions: Wilmington Trust Company, Wilmington,
Delaware; ABA No. 031100092; for credit to the account of Corporate Trust
Administration - Income Account; Account No. 082465-000; Attn: Scott Huff; Ref: 
Escrow Agent’s Fees and Expenses (Nexcen & Pretzel Time Escrow).   Thereafter,
the Annual Administration Fee is due and payable annually in advance on each
anniversary of the closing date.  Transaction Fees are due and payable annually
in arrears.  All fees are non-refundable and will not be prorated in the event
of an early termination of the Trust. In the event that the transaction does not
close, Wilmington Trust reserves the right to be paid its Initial Fee.  All fees
quoted are guaranteed for a period of 90 days.

Annual Administration Fee

 

$

3,500.00

 

 

Covers acceptance of appointment as Escrow Agent including complete study of
drafts of Escrow Agreement and all supporting documents in connection therewith,
conferences until final Agreement is agreed upon, execution of final Agreement
and administrative duties in connection with the security provisions of the
Agreement.

TRANSACTION FEES

a)

 

Purchase, sale, withdrawal, maturities calls and puts of domestic securities

 

$

15.00

 

b)

 

Physical delivery of domestic securities

 

$

50.00

 

c)

 

Purchase of Eurodollar certificate of deposit

 

$

65.00

 

d)

 

Principal amortizing securities(per pool/per month)

 

$

10.00

 

e)

 

Check Issuance Fee (per check issued and mailed)

 

$

15.00

 

f)

 

Wire charge (per transfer)

 

 

 

 

 

Outgoing**

 

$

25.00

 

 

 

Incoming**

 

$

10.00

 

g)

 

For each Form 1099

 

$

1.50

 

 


--------------------------------------------------------------------------------